 

 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 1 of 10

A093 Search and Seizure Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Arizona
In the Matter of the Search of Case No. 20-4298MB
295 CANYON DRIVE, KAYENTA, ARIZONA, 86033,
And
THE PERSON OF JAMES THOMAS ANDREW
MCCARTY
ELECTRONIC SEARCH AND SEIZURE WARRANT oo
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the
following person and property located in the District of Arizona:

As further described in Attachments A-1 and A-2.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person and
property described above, and that such search will reveal:

As set forth in Attachment B.

YOU ARE COMMANDED to execute this warrant on or before to exceed 14 days)
& in the daytime 6:00 a.m. to 10:00 p.m. CZ at any time in the day or night as has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken
to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where
the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to any United States Magistrate Judge on

criminal duty in the District of Arizona.

CI find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be searched or
seized C1 for 30 days (not to exceed 30) 0 until, the facts justifying, the later specific date of

© Digitally signed by Camille D.

Camille D. Bibles sites

Date and time issued: Date: 2020.12.11 13:25:10 -07°00'
Judge’s signature :

 

 

City and state: Flagstaff, Arizona Honorable Camille D. Bibles, U.S. Magistrate Judge
Printed name and title
 

4 Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 2 of 10

 

Return

 

No.: Date and time warrant executed: Copy of warrant and inventory left with:
20-4298MB

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the
original warrant to the designated judge.

Date:

 

Executing officer’s signature

 

Printed name and title

 

 

 

 

 
 

 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 3 of 10

ATTACHMENT A-1

Property to be searched

The premises located at 295 Canyon Dr, Kayenta, Arizona 86033, including any and all
storage units, containers, safes, automobiles, carports, garages, and outbuildings (the “SUBJECT
PREMISES”). The SUBJECT PREMISES, pictured below, is a single-story, single-family

residence. The residence is white/grey with a satellite dish on the roof, and a brown wooden

fence.

  

 

 
 

 

 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 4 of 10

ATTACHMENT A-2

Person to be searched

The person of JAMES THOMAS ANDREW MCCARTY (“MCCARTY”), date of birth
October 7, 2002. MCCARTY’s Arizona Department of Motor Vehicles records list him as
standing 6’01” with blonde hair and blue eyes.

The search of MCCARTY shall include any and all clothing and personal belongings,
digital devices, backpacks, wallets, briefcases, purses, and bags that are within MCCARTY’s
immediate vicinity and control at the location where the search warrant is executed. The search

shall not include a strip search or a body cavity search.

 

 
 

 

 

* Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 5 of 10

ATTACHMENT B

Property to be seized

1. All records relating to violations of 18 U.S.C. § 371 (Conspiracy), 18 U.S.C. §
1030 (Fraud and related activity in connection with computers), 18 U.S.C. 1028A (Aggravated
Identity Theft), and 18 U.S.C. § 2261A (Stalking) (the “SUBJECT OFFENSES”), those
violations involving JAMES THOMAS ANDREW MCCARTY and occurring after July1, 2020,

including:

a

Records and information related to a conspiracy to engage in swatting;

b. Records and information related to any swatting incidents, including but not
limited to photographs, videos, drawings, depicting the likenesses of any victims,
their relatives, neighbors, co-workers, or friends;

c. Records and information related to communications with and the identity of any
victims of swatting, stalking, or aggravated identity theft;

d. Records and information related to accessing Ring doorbells, including but not
limited to login and password information for Ring accounts;

e. Records and information related to unauthorized access to online accounts of
others, including but not limited to login and password information for accounts;

f. Records and information related to any victims of swatting, stalking, or

aggravated identity theft, or their relatives, neighbors, co-workers, students, or

friends, including their names, addresses, phone numbers, location information,

 

 
 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 6 of 10

contact information, or any other personal identifying information or information
about their places of work, school, or residence;

g. Records and information relating to threats to commit, or the commission of, acts
of sexual or other physical violence against others;

h. Records and information relating to extortion attempts or threats to extort others,
including threats to publicly post information or nude images of others online;

i. Records and information relating to the purchase, possession, or use of digital
devices, including smartphones, “burner” phones, desktop computers, laptop
computers, encryption software/services, virtual Private Network (“VPN”)
subscription services, and identity alteration or modulation devices, programs and
software;

j. Records and information relating to accounts used or controlled by MCCARTY
with any telephone service provider, internet service provider, or other online
communication service, including but not limited to Bandwidth, TextNow, and
Frontier Communications;

k. Records and information related to the use of instant and social media messages
(such as Discord, Facebook, Facebook Messenger, Snapchat, FaceTime, Skype,
and WhatsApp), SMS text, email communications, or other text or written
communications sent to or received from any digital device in connection with the
SUBJECT OFFENSES;

1. Records and information related to call logs, including all telephone numbers

dialed from any of the digital devices found at the SUBJECT PREMISES and all
2

 

 
 

2.

 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 7 of 10

telephone numbers accessed through any push-to-talk functions, as well as all

received or missed incoming calls;

. Records and information sufficient to show address book information, including

all stored or saved telephone numbers;

. Records and information sufficient to show indicia of occupancy, residency or

ownership of the SUBJECT PREMISES and the property to be seized pursuant to
the warrants, including forms of personal identification, records relating to utility
bills, telephone bills, loan payment receipts, rent receipts, trust deeds, lease of
rental agreements, addressed envelopes, escrow documents, keys, letters, mail,

canceled mail envelopes, or clothing;

- Records and information relating to the identity or location of the suspects; and

. Global Positioning System (“GPS”) coordinates and other information or records

identifying travel routes, destinations, origination points, and other locations:

Computers or storage media used as a means to commit the violations described

above, including unauthorized access to protected computers in violation of 18 U.S.C. §

1030(a)(2) and stalking in violation of 18 U.S.C. § 2261A.

3.

For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the

things described in this warrant were created, edited, or deleted, such as logs,

registry entries, configuration files, saved usernames and passwords, documents,
3

 

 

 
 

 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 8 of 10

browsing history, user profiles, email, email contacts, “chat,” instant messaging
logs, photographs, and correspondence;

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence
of the presence or absence of security software designed to detect malicious
software;

c. evidence of the lack of such malicious software;

d. evidence indicating how and when the computer was accessed or used to
determine the chronological context of computer access, use, and events relating
to crime under investigation and to the computer user;

e. evidence indicating the computer user’s state of mind as it relates to the crime
under investigation;

f. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;

g. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords, encryption keys, and other access devices that may be necessary to
access the COMPUTER;

j. documentation and manuals that may be necessary to access the COMPUTER or

to conduct a forensic examination of the COMPUTER;

 

 
Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 9 of 10

k. records of or information about Internet Protocol addresses used by the
COMPUTER;

l. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”
web pages, search terms that the user entered into any Internet search engine, and
records of user-typed web addresses;

m. contextual information necessary to understand the evidence described in this
attachment.

4. Routers, modems, and network equipment used to connect computers to the
Internet.

As used above, the terms “records” and “information” includes all forms of creation or
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
or other high speed data processing devices performing logical, arithmetic, or storage functions,
including desktop computers, notebook computers, mobile phones, tablets, server computers, and
network hardware.

The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media.

 

 
 

Case 3:20-mb-04298-CDB Document1 Filed 12/11/20 Page 10 of 10

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this warrant in order to locate evidence, fruits, and
instrumentalities described in this warrant. The review of this electronic data may be conducted
by any government personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support staff, and
technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or
copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.

 
